Citation Nr: 1242683	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  06-31 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for chronic fatigue syndrome (CFS).

3.  Entitlement to a rating higher than 10 percent for chronic mechanical low back pain (service-connected low back disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to January 1983.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In April 2006, the Veteran and his representative had an informal conference with a Decision Review Officer at the RO.  A conference report is associated with the claims file.

In October 2010 and again in January 2012, the Board remanded the case for additional development.  In September 2012, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claims and returned the file to the Board for further appellate review.  


FINDINGS OF FACT

1.  The more credible and competent evidence is against a finding that the Veteran's chronic fatigue syndrome and fibromyalgia had their onset in service or are related to his active military service, including as due to an unverified, in-service experimental vaccine.

2.  The Veteran repeatedly failed to report for examinations scheduled in connection with his claim for an increased rating for his service-connected low back disability.


CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome and fibromyalgia were not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2012).

2.  The Veteran failed to report for an examination in connection for his claim for an increased rating beyond 10 percent for chronic mechanical low back pain, and his claim must therefore be denied.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.655(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

VA's duty to notify under 38 C.F.R. § 3.159(b)(1) has been met by a letter from the RO issued in December 2004 of the criteria for establishing direct service connection for CFS and fibromyalgia and an increased rating for the Veteran's back disability; the evidence required in this regard; and his and VA's respective duties for obtaining evidence.  


The more recent August 2006 letter also complied with Dingess.  Since providing these notices, the AOJ has readjudicated the claims in the September 2012 SSOC - including considering the additional evidence received in response to this additional notice.  So the timing defect in the provision of this additional notice, since it did not precede the initial adjudication of the claims, has been rectified ("cured").  See again Mayfield IV and Prickett, supra.  The Veteran has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claims.  The Veteran has this burden of proof as the pleading party, not VA.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining the evidence necessary to substantiate his claims during the course of this appeal.  The RO has obtained service treatment records, service personnel records, VA treatment records and Social Security Administration (SSA) disability records.  The Veteran also submitted additional records and written statements in support of his claims.  

The Veteran had also indicated he received private medical treatment for his claimed disabilities.  When scheduled for an examination, he expressed a desire to bring his private records in for the examiner to review, but has not identified the provider to the VA.  Indeed, in compliance with the Board's January 2012 remand directive for the AOJ to attempt to obtain these private records, the AOJ sent the Veteran a letter in February 2012 requesting that the Veteran identify any outstanding private treatment providers and provided an authorization form (VA Form 21-4142).  However, the Veteran did not respond to this request for more information, so that the private treating providers remained unidentified and the AOJ's duty-to-assist in obtaining such records was met.  The Board is therefore satisfied there was substantial compliance by the AMC with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Notably, the Board remanded this case in October 2010 so the AMC might arrange for a VA compensation examination to assess the severity of his low back disability.  When a Veteran fails to report in connection with a necessary examination in connection with a claim for increased evaluation without a showing of good cause, the claim is denied as a matter of law.  38 C.F.R. § 3.655(b) (2012).  There are exceptions for good cause shown by the Veteran.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655(a) (2012).  However, the record reflects that the Veteran failed to report for VA spine examinations scheduled by the AMC for November 2010 and March 2011.  Nonetheless, the Board found sufficient good cause to remand again in January 2012, for still further attempts to schedule a VA examination for his low back disability; and the Board is satisfied there was substantial compliance by the AMC with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  On remand, the Veteran again failed to report for a VA spine examination, scheduled by the AMC for February 2012, this time without any explanation or other indication of good cause shown.  Absent a showing of good cause, the increased rating claim for a low back disability is denied as a matter of law.  38 C.F.R. § 3.655(b) (2012).  

Further, in January 2012, the Board remanded the fibromyalgia and CFS claims to the AMC, to obtain a VA compensation examination and opinion regarding a possible link between the Veteran's service and his post-service diagnoses of fibromyalgia and CFS.  The Board is satisfied there was substantial compliance by the AMC with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  The AMC scheduled these examinations in February 2012, but the Veteran failed to report to his scheduled VA examinations, without any explanation or other indication of good cause shown.  When the Veteran does not appear for a scheduled examination in conjunction with an original claim for service connection, the claim will be rated on the evidence of record.  38 C.F.R. § 3.655(b) (2012).  Thus, further examination is not required pursuant to 38 C.F.R. § 3.159(c)(4).

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  


II.  Service Connection for CFS and Fibromyalgia

The Veteran contends that his presently claimed CFS and fibromyalgia disabilities were caused as a result of the unknown side effects of receiving an "experimental vaccine" after entering US Air Force service in 1980.  See, e.g., VA outpatient treatment record, dated on December 16, 2004.  In particular, during the rest of his period of active military service, he developed flu-like symptoms.  Moreover, he asserts a variety of symptoms have continued since Air Force service to the present day, including pain, weakness, stiffness, chronic fatigability, lack of endurance and leg tingling, muscle cramps and headaches.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At the outset, the Board emphasizes that the Veteran's DD Form 214 reveals he has no foreign service, particularly no service in Southwest Asia, and he was discharged in 1983, long before the Persian Gulf War.  There is neither contention by the Veteran nor indication in the objective evidence of record that his present CFS and fibromyalgia are entitled to consideration as a qualifying chronic disability under 38 C.F.R. § 3.317(2012).

The Veteran's VA treating physicians have relatively recently diagnosed chronic fatigue syndrome and fibromyalgia, such that the Veteran has established present disabilities of CFS and fibromyalgia.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Post service, there are several diagnoses by VA treating physicians for CFS and fibromyalgia from approximately 2001 through 2008.  

Addressing his main contention, the service treatment records simply do not confirm he actually had any in-service vaccination, particularly an "experimental vaccine" that caused in-service manifestations of CFS and/or fibromyalgia.  
His February 1980 enlistment examination, January 1983 separation examination, and other service treatment records did not mention any experimental vaccines or resulting side effects.  In addition, his service treatment records are unremarkable for any documented complaints, treatment or diagnoses of CFS or fibromyalgia.  He did have various complaints of soreness, pain, and fatigue.  To some extent, such symptoms appear to be related to the service-connected low back disability, but in other instances the complaints are unattributed.  However, there is no indication that any such symptoms were attributed to CFS or fibromyalgia, let alone as a result of an unverified in-service vaccination.  It is documented that he was treated for flu-like symptoms (sore throat, fever, etc.) in September 1980, but the pertinent records did not also state that these symptoms were side effects of any vaccination.

Because the use of "experimental vaccines" would likely have been documented by service clinicians in his service treatment records, the Board simply cannot find the Veteran competent to assert that he suffered CFS and fibromyalgia as side effects of the alleged vaccines, without at least some indication of that in his service treatment records.  Here, there is no such corroborating evidence.  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

There is some indication of a possible relationship between service and current findings.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  A VA treating neurologist provided a medical opinion, dated in January 2006, supporting the Veteran's claim that his CFS and fibromyalgia (although, not specifically identified) are attributable to service.  In particular, this physician noted he has been treating the Veteran since early 2001 for CFS, headaches, muscle weakness, memory problems and chronic constipation.  On review of the Veteran's service treatment records, the physician stated that the Veteran entered into service in perfect health and in September 1980, he developed flu-like symptoms, including muscle cramps, chronic fatigue, sensitivity to extremes of temperatures and headaches.  The physician noted the Veteran's complaint that "he received some vaccines upon entering the service."  In that regard, the physician opined, "[s]ince no cause of his multiple illnesses has been found out after extensive investigation, from a reasonable degree of medical certainty, it is likely that the symptoms that [the Veteran] is currently suffering could be from unknown side effects of the vaccines."  

However, the Board cannot accord any probative value to the January 2006 VA treating neurologist's opinion, because it uses equivocal language ("...could be from unknown side effects of the vaccines").  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  More importantly, the physician's opinion is inadequate, because it relies upon an unverified assumption that the Veteran actually was vaccinated and that it produced harmful side-effects.  For instance, the physician cited his September 1980 outbreak of flu-like symptoms as evidence of vaccine side-effects, but no service clinician indicated that such symptoms were produced by a vaccine.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Additional causal evidence against the claims, and while not dispositive, is the lapse of so many years between discharge and the first documented medical complaints of CFS and fibromyalgia, in approximately 2001.  This 18-year gap after service provides highly probative evidence against these claims.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").

Further, the Veteran's lay statements fail to support his claims. The Board acknowledges that the Veteran is competent to have experienced alleged symptoms of pain, weakness, stiffness, chronic fatigability, lack of endurance and leg tingling, muscle cramps and headaches since Air Force service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Still, he is not competent to ascribe these symptoms to a particular diagnosis (i.e., CFS or fibromyalgia) in support of his contention of continuity of symptomatology of CFS or fibromyalgia.  He is also not competent to attribute a current disability to an unverified experimental vaccination on entry to service.  Certain disabilities, including a chronic multi-symptom disability of CFS and fibromyalgia, are medically complex in nature and simply not readily amenable to lay diagnosis or probative opinion on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  But see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (clarifying that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and service or a service-connected disability).  

The Board also finds that his lay statements of chronic fatigue and fibromyalgia symptoms dating back to service are not credible, because they are both ambiguous and inconsistent with the medical evidence during service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Indeed, the Veteran has variously asserted to treating physicians that he underwent an "experimental vaccine" or "some vaccine" or "some kind of vaccine" upon entry in 1980 into service in the Air Force, but he has never identified any particular vaccine that might possibly have produced his current CFS and fibromyalgia as side-effects.  Also, as mentioned, his assertions of undergoing an experimental vaccine or any vaccine with side effects are not verified by any of his service treatment records.  Thus, his lay statements are not probative evidence in support of his claims.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against these claims and there is no doubt to be otherwise resolved.  As such, the claims are denied.


III.  Increased Rating Beyond 10 Percent for Service-Connected Low Back Disability

Initially, it should be noted that when a Veteran fails to report in connection with a necessary examination in connection with a claim for increased evaluation without a showing of good cause, the claim is denied as a matter of law.  38 C.F.R. § 3.655(b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655(a) (2012).  

The Board further notes that pursuant to the October 2010 Board remand, a VA spine examination was ordered to obtain current findings for proper evaluation, especially in light of conflicting indications of peripheral neuropathy and long time lapse since the last VA spine examination in February 2005.  Such was scheduled initially for November 2010, but the Veteran indicated he wished to delay the examination until after he was able to see a neurologist, so the results of the consultation could be considered by the examiner.  Another attempt to schedule was made in February 2011; the Veteran informed the AMC that he had an appointment with a private doctor on March 16, 2011, and he desired a VA examination appointment after that date, so the private findings could be presented.  The AMC delayed scheduling an examination until March 2011 in consideration of this.  The Veteran informed the medical center that he would call back for an appointment after checking his work schedule, but did not do so.  The hospital tried repeatedly to contact the Veteran by phone and sent him a letter regarding rescheduling, but he was unreachable or did not respond.  The examination request was therefore canceled and a Failure to Report was entered.  

Nonetheless, the Board found sufficient good cause to remand again in January 2012, for still further attempts to schedule a VA examination for his low back disability.  On this most recent remand by the Board, the Veteran again failed to report for a VA spine examination, scheduled by the AMC for February 2012, this time without any explanation or other indication of good cause shown.  

In a letter dated in October 2010, the Veteran was advised that a VA examination would be scheduled in his claim and that if he failed to report for this examination, 
"When a claimant, without good cause, fails to report for an examination or reexamination, the claim shall be rated based on the evidence of record, or even denied."  The narrative of the January 2012 Board decision also explicitly cautioned the Veteran that further failure to report for examination may result in the denial of his claim under § 3.655.  

Thereafter, as was noted above, while the Veteran was properly scheduled for a February 2012 VA examination in conjunction with his claim for increased rating for a low back disability, it appears he has repeatedly and intentionally refused to report for the scheduled examination.  

The Board further notes that in the September 2012 supplemental statement of the case, the Veteran was provided with the verbatim provisions of 38 C.F.R. § 3.655(b) concerning denial of an increased rating claim, in instances of failure to report for a VA examination without good cause.  

Consequently, the Board finds no alternative but to deny this claim as a matter of law pursuant to 38 C.F.R. § 3.655(b), as a result of the Veteran's failure to report for an examination scheduled in conjunction with his claim for an increased rating for a low back disability.  Accordingly, as the disposition of his claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for service connection for chronic fatigue syndrome is denied.

The claim for service connection for fibromyalgia is denied.

Entitlement to a rating higher than 10 percent for chronic mechanical low back pain is denied.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


